Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 10 and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Aberg (US 2014/0138364 A1) in view of DeCoster et al. (US 6103994 A) in view of Stanzel et al. (US 20070181553 A1).
Regarding claim 10, Aberg discloses a control device (50, Fig. 1) for a welding-type system (The control device “arranged to control the output of the welding power supply 20”, Para. 0029), the control device (50) comprising: 
an input circuit (55 operator interface, Fig. 1, Para. 0030) configured to identify a user input during a welding-type operation involving welding-type power; 
a control circuit (54, general controller which includes a ramp controller 65, Fig. 1, Para. 0030) configured to determine a voltage adjustment of the welding-type power (using voltage sensor 53, para. 30) and a wire feed speed adjustment based on the user input and based on a synergic control scheme for a voltage of the welding-type power and a wire feed speed (“the general controller 54 determines desired values of the welding voltage V, welding current I, electrode feed speed w, and welding speed v. These values may be set by an operator from an operator interface 55, or from a map 56 containing preset welding parameters depending on selected weld cases”, Para. 
an output circuit (51 digital signal processor, Fig. 1) configured to output one or more control signals to control a welding- type power supply providing the welding-type power to perform the voltage adjustment and to control a wire feeder to perform the wire feed speed adjustment (Para. 0029 states that the digital signal processor may be a pulse width modular that would output one or more control signals and serve “to control the shape of current pulses by controlling the switches of the switching regulator 35”, working together with conjunction the general controller 54. Para. 0030 and Fig. 1 shows that the output circuit (51 digital signal processor) receives current and voltage output values detected by sensors 52, 53 and desired values of the welding voltage V and electrode feed speed from the general controller 54 for adjustment purposes).  
Aberg does not expressly teaches a machine readable instructions, however it is inherent that the general controller 54 executes machine readable instructions since the general controller 54 can access a welding penetration profile D and a desired balance value stored in a memory 64 working with ramp controller 65 to control the process parameters welding voltage V, welding current I, electrode feed speed, w, and welding speed v at a detected discontinuity along the welding track, Para. 0033.

    PNG
    media_image1.png
    820
    879
    media_image1.png
    Greyscale

Aberg is silent on “wherein the user input is at least one of an analog signal or an encoded digital signal and is representative of an amount of depression of at least one of a torch trigger or a foot pedal”.
DeCoster et al. discloses in the same field of endeavor, a control device (12) wherein the user input is at least one of an analog signal or an encoded digital signal (30, Fig. 1) or a foot pedal (31, Fig. 1) via remote control circuit (28, Fig. 1) which feeds to control circuit (16, Fig. 1). The signal from the remote devices, torch trigger or foot pedal may be “a digital signal (e.g., indicating a "1" or a "0" or a series of "1"s or "0"s), an analog signal, a DC-voltage level signal (e.g., 5 volts, 2 volts, etc.), an amplitude-, 
Stanzel et al. in the same field of endeavor discloses a welding-type power supply (16, Fig. 1) comprising a control circuitry (30, Fig. 1) and user interface (a wire-feed speed controller 38 and a voltage controller 40, Fig. 1, Para. 0017) for adjusting voltage and wire-feed speed, wherein the wire-feed speed controller (38) has an AUTO setting (44, Fig. 1) wherein the  “control circuitry 30 automatically links the voltage level setting and the wire-feed speed setting, automatically adjusting the wire-feed speed setting based on the selected voltage level setting”, Para. 0019 and the voltage controller having an  AUTO setting allowing for determining a wire-feed speed based on selected voltage level for automatically adjusting voltage (Para. 0020).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify input circuit of Aberg by adding remote access from a torch trigger or foot pedal as taught by DeCoster et al. and voltage and wire-feeding determining for automatic adjustments as taught by Stanzel et al. for the purpose of starting a welding process to control welding inputs, such as, welding power output and gas flow output (Col. 4, lines 30-44) from a remote location (i.e. work station where the welding is occurring) and for optima welding conditions during the welding process. 
Note: Synergically is given the plan meaning of --- in a synergic manner ---, wherein synergic is working together, cooperating. 

    PNG
    media_image2.png
    598
    873
    media_image2.png
    Greyscale

Regarding claim 14, Aberg modified discloses the control device as defined in claim 10, Aberg further discloses wherein the output circuit (51) is configured to transmit at least one of the one or more control signals to a remote wire feeder (73, Fig. 1) to control the remote wire feeder based on the wire feed speed adjustment (“The digital signal processor 51 serves to control the shape of current pulses by controlling the switches of the switching regulator 35”, Para. 0028, wherein the “controller 54 including the ramp controller 65 determines desired values of the welding voltage V, welding current I, electrode feed speed, w, and welding speed v. These values may be set by an 
Regarding claim 15, Aberg modified discloses the control device as defined in claim 10, Aberg further discloses wherein the output circuit (51) is configured to transmit at least one of the one or more control signals to the welding-type power supply to control the welding-type power supply based on the voltage adjustment (“The digital signal processor 51 serves to control the shape of current pulses by controlling the switches of the switching regulator 35”, Para. 0028).
Regarding claim 16, Aberg modified discloses the control device as defined in claim 10, Aberg further discloses wherein the control device (50) is a part of the welding-type power supply (20, Fig. 1).
Claims 11 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Aberg (US 2014/0138364 A1), in view of DeCoster et al. (US 6103994 A) in view of Stanzel et al. (US 20070181553 A1) and in view of Henry et al. (US 2015/0283639).
Regarding claim 11, Aberg modified discloses the control device as defined in claim 10. Aberg does not expressly show wherein the control circuit is configured to determine the voltage adjustment and the wire feed speed adjustment based on the synergic control scheme by looking up the voltage adjustment and the wire feed speed adjustment in a lookup table.
	Henry discloses a welding system (Fig. 1) where a “CPU/controller 1230 can determine the desired operational parameters in any number of ways, including using a lookup table, In such an embodiment, the CPU/controller 1230 utilizes the input data, for example, wire feed speed, wire diameter and wire type to determine the desired current 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the control device of Aberg to determine needed adjustments using a lookup table as taught by Henry, using a conventional means for storing predetermined parameters for the purpose of effectively controlling the quality of the welding performed on the workpiece.
Regarding claim 21, Aberg discloses the control device as defined in claim 11 as shown above. Aberg is silent on wherein the lookup table correlates values of the user input with corresponding voltages and wire feed speeds.
Henry discloses a CPU/controller (1230) that “can determine the desired operational parameters in any number of ways, including using a lookup table”, Para. [0129]. It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify control circuit of Aberg to be retrieve data from a lookup table as taught by Henry using a conventional means for storing predetermined parameters for the purpose of effectively controlling the quality of the welding performed on the workpiece.
Claims 12-13 is rejected under 35 U.S.C. 103 as being unpatentable over Aberg (US 2014/0138364 A1) in view of DeCoster et al. (US 6103994 A) in view of Stanzel et al. (US 20070181553 A1) and in view of Wiryadinata et al. (US 2014/0251965 A1).
Regarding claims 12 and 13, Aberg modified discloses the control device as defined in claim 10. Aberg does not expressly disclose wherein the control circuit is configured to change a deposition mode from a first deposition mode to a second 
Wiryadinata discloses a welding power supply (12, Fig. 1) wherein a “control circuitry 30 controls the current and voltage of the weld power by controlling the boost converter 64 and the buck converter 66 based at least in part on weld settings (e.g., MIG, TIG) and welding transfer mode (e.g., short circuit or regulated metal deposition (RMD), spray, pulsed spray, and so forth). The weld settings and/or welding transfer mode may be selected through the operator interface 28”, Para. 0018. The disposition modes are welding settings that can be selected by the operator in response to at least one of the voltage adjustment or the wire feed speed adjustment.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the welding settings of Aberg with the deposition modes as taught by Wiryadinata for the purpose of providing a variety of conventional weld settings to facilitate different power requirements for a variety of welding processes.  
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Aberg (US 2014/0138364 A1) in view of DeCoster et al. (US 6103994 A) in view of Stanzel et al. (US 20070181553 A1) and in view of Kooken (US 2017/0120365).
Regarding claim 20, Aberg discloses the control device as defined in claim 10 as shown above. Aberg is silent on wherein the control circuit is configured to determine the voltage adjustment and the wire feed speed adjustment based on the synergic control scheme by determining a voltage setpoint and a wire feed speed setpoint corresponding to the control signal.
Kooken discloses a welding system comprising a welding power supply (110, Fig. 1, shown below) connected to a wire feeder (120, Fig. 1) wherein a control circuit (101, Fig. 1) is configured to synergically control the voltage of the welding-type power and the wire feed speed based on the control signal by determining a voltage setpoint and a wire feed speed setpoint corresponding to the control signal (see claim 19). 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the control circuit of Aberg to be to the voltage of the welding power supply and wire feed speed based on setpoints as disclosed by Kooken for the purpose of efficiently advancing wire to the workpiece during a welding process.  
Allowable Subject Matter
Claims 1, 3-9 and 17-19 are allowed.
The following is a statement of reasons for the indication of allowable subject matter: Stanzel et al. (US 20070181553 A1) being the closet prior art, discloses a welding-type power supply (16, Fig. 1) inherently comprising a power conversion circuit for converting incoming alternating current (ac) power to an appropriate direct current (dc) power to be routed to a welding torch (12, Fig. 1, Para. 0013) comprising a control circuitry (30, Fig. 1) and user interface (a wire-feed speed controller 38 and a voltage . 

Response to Arguments
Applicant’s arguments with respect to claims 10-16 and 20-21 have been considered but are moot because due to a new ground of rejection. 
With respect to claim 10, Applicant argues that the prior art, Aberg and DeCoster et al. fails to teach a welding-type power supply, comprising "a control circuit configured to execute machine readable instructions to determine, during the welding-type operation, a voltage adjustment of the welding-type power and a wire feed speed adjustment based on the user input and according to a specified relationship between a 
Conclusion



Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES F SIMS III whose telephone number is (571)270-7496. The examiner can normally be reached 9:00 - 5:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dana Ross can be reached on 571-272-4480. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES F SIMS III/           Examiner, Art Unit 3761

/DANA ROSS/           Supervisory Patent Examiner, Art Unit 3761